Title: To George Washington from Major General Nathanael Greene, 16 July 1778
From: Greene, Nathanael
To: Washington, George


          
            Sir
            Capt. Drakes 7 miles from the [King’s] ferry [N.Y.] July 16th
              1778
          
          General Varnum is at this place and has very lately returnd from Rhode Island, he says
            that there are 1500 State troops including the Artillery Regiment. There is the
            Continental Battallion commanded by Col. Greene about 130 strong. Besides these 2500
            Militia are orderd from the Massachusets, Conecticut, & New Hampshire States,
            part of which are already arrivd; and the others dayly coming in. General Varnum thinks
            there cannot be less than 3000 men already embodied under the command of General
            Sullivan that can be depended upon.
          General Varnum thinks there is not above 3000 of the Enemy at Rhode Island and only Six
            frigates.
          I find no place for encamping the troops short of 9 miles from the ferry towards
            Crumpond. I am with great respect your Excell. Most obedient humble Servt
          
            Nath. Greene
          
        